Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
I concur in the majority’s conclusion that “the charges [against appellant] were overstated and that the Commission’s order as a consequence placed too serious a construction upon them.” I therefore join in the order reinstating appellant to his position as En*174forcement Officer I, regular status, with the Liquor Control Board.
It is the remand of this record to the Civil Service Commission for “consideration and decision as to the amount, if any, to be paid on account of salary or wages lost by the appellant,” with which I cannot agree. As the majority states, “the Act of December 2, 1968, P. L.
, No. 354, amending Section 47 of the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, 71 P.S. §1710.47, implementing Article 5, Section 9 of the Pennsylvania Constitution, provides for an appeal in accordance with the Administrative Agency Law.” Section 44 of the Administrative Agency Law, in enunciating the powers of this Court to dispose of appeals, provides that, if this Court does not affirm the Commission’s adjudication, it may “set aside or modify it, in whole or in part, or may remand the proceeding to the agency for further disposition in accordance with the order of the court.” 71 P.S. §1710.44. The majority has elected the option of remanding the proceeding to the Commission, which, while it is neither an error of law nor a manifest abuse of discretion to do so, is nonetheless, in my opinion, not the best manner by which to dispose of this appeal.
Our power to modify adjudications permits us to order any result which was within the authority of the agency to order initially. In the past, we have used this power to reduce the period of time of a license suspension, Poisson v. State Harness Racing Commission, 5 Pa. Commonwealth Ct. 20, 287 A. 2d 852 (1972), where we found that the agency lacked substantial evidence to support some of the charges against the licensee. The Dauphin County Court, which enjoyed jurisdiction over appeals from some agencies of the Commonwealth prior to the creation of this Court, in at least two recent cases, also modified the period of suspension or revocation where it found the evidence failed *175to support all of the agencies’ conclusions. See State Real Estate Commission v. Campbell, 85 Dauph. 233 (1966) ; Pennsylvania State Board of Pharmacy v. Pastor, 88 Dauph. 273 (1967).
The question of whether to remand or to modify is a discretionary one in which the Court must look at the case with great care. President Judge Bowman in State Real Estate Commission v. Bewley, 1 Pa. Commonwealth Ct. 85, 94, 272 A. 2d 531 (1971), stated: “. . . cases indicate that a reviewing court can and will act to modify an order of the Commission where the findings of fact do not ‘fit’ the statutory violations.” (Emphasis added.) Here it is clear, and we have so held, that the findings of fact do not “fit” the statutory charge against appellant, but do constitute, as a matter of law, improper and wrongful conduct. Under such circumstances, it is both proper and appropriate that this Court modify the adjudication of the Commission with regard to the payment of salary.
The result urged herein is not intended to usurp the discretionary power of the Commission. Its most important discretionary function is to determine whether the evidence supports the action of the appointing authority. The majority has already instructed it to find that the evidence compels a conclusion that Warner’s conduct was improper and called for appropriate discipline. Under such circumstances, the benefits of a speedy disposition of this litigation by judicial modification clearly outweigh the dangers, if any, of the welfare of the Commonwealth which may result if the Commission should be denied the right to consider and reorder discipline in accordance with judicial edict. Accordingly, I would order the reinstatement of appellant and modify the adjudication as it may relate to “the amount, if any, to be paid on account of salary or wages lost by appellant.”